     Case: 1:19-cv-01765 Document #: 74 Filed: 11/23/20 Page 1 of 1 PageID #:518




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                        )
                                            )       Case No. 1:19-cv-1765
v.                                          )
                                            )       Judge: Hon. Gary Feinerman
THE PARTNERSHIPS and                        )
UNINCORPORATED ASSOCIATIONS                 )       Magistrate: Hon. Susan E. Cox
Hon. IDENTIFIED ON SCHEDULE “A”             )
                                            )

                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe    Store Name                              Member ID             Merchant ID
 182    SJ Silicone Molds Official Store        cn1520841627oart      3114062


dismisses them from the suit without prejudice.

Dated this 23rd Day of November 2020.               Respectfully submitted,


                                            By:       s/David Gulbransen/
                                                    David Gulbransen
                                                    Attorney of Record
                                                    Counsel for Plaintiff

                                                    David Gulbransen (#6296646)
                                                    Law Office of David Gulbransen
                                                    805 Lake Street, Suite 172
                                                    Oak Park, IL 60302
                                                    (312) 361-0825 p.
                                                    david@gulbransenlaw.com
